Citation Nr: 0604444	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  99-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Cleveland, Ohio, Regional Office (the RO) of the Department 
of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from January 1972 to March 
1978 and also had five years of prior active service.

In an October 1998 rating decision, the RO denied the 
veteran's claim for an increased disability rating for 
service-connected PTSD.  He indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in April 1999.  

Following his request for increased compensation for PTSD, 
received by VA in April 1998, the veteran was awarded 
temporary total (100 percent) ratings based on 
hospitalization for the periods from September 12, 1998, 
through November 30, 1998; and from April 6, 2000, through 
May 31, 2000, and from July 28, 2000, through September 30, 
2000.  See 38 C.F.R. § 4.29.  

In March 2005, the Board remanded this case for further 
development.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  PTSD is manifested primarily by complaints of sleep 
disturbance, flashbacks, and daily panic attacks of several 
seconds duration, and by depressed mood.

2.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating for PTSD 
greater than 30 percent have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a higher rating for his 
service-connected PTSD, which has been rated as 30 percent 
disabling.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the October 
1998 rating decision, the January 1999 statement of the case 
and various supplemental statements of the case issued 
pursuant to this appeal (in March 1999, April 2000, October 
2000, March 2004, and November 2005) of the relevant law and 
regulations pertaining to his claim.

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated March 2005.  This 
letter advised the veteran of the provisions relating to the 
VCAA, to include advising him of the need to provide evidence 
that his  PTSD was more than 30 percent disabling.  The 
veteran was also advised that he was responsible for 
providing VA with enough information about his records so 
they could be requested from the person or agency that has 
them.  He was notified that VA would obtain relevant records 
from any federal agency, to include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant records 
not held by a federal agency, to include records from state 
or local governments, private doctors and hospitals, or 
current or former employers.  He was specifically advised 
"Please provide us with any additional evidence or 
information you may have pertaining to your claim."  
(Emphasis in original.)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO issued its rating decision 
denying an increased disability evaluation in October 1998, 
and the VCAA notice was not provided until March 2005.  
However, his claim was subsequently reviewed by the RO, as 
indicated by the supplemental statement of the case issued in 
November 2005, thereby satisfying the requirements of 
Pelegrini  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence includes VA medical records, along with reports of 
VA examinations conducted during the course of this appeal, 
to include the report of an examination conducted in 
September 2005.  The veteran and his representative have not 
identified any outstanding evidence, nor have they alleged 
any prejudice to the veteran for any failure to comply with 
or otherwise satisfy the requirements of the VCAA.  

The Board additionally observes that the veteran has a 
representative and that he was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  The veteran was offered, and declined, opportunities 
to present testimony before the RO and/or the Board at a 
personal hearing.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) (general rating considerations; 
essentials of evaluative ratings).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) (higher of two 
evaluations).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005) (application of rating schedule); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme).

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, read as 
follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994); see also, 38 C.F.R. § 
4.130 (incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
(reasonable doubt to be resolved in veteran's favor).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  Service connection for PTSD was granted by the 
RO in May 1997, with a 30 percent rating assigned therefor.  
In April 1998, the veteran requested an increased rating for 
this disorder, essentially contending that the symptomatology 
associated with his PTSD was more severe than was 
contemplated by the currently assigned rating.  

As discussed above, a 30 percent disability rating 
contemplates an occasional decrease in work efficiency and an 
intermittent inability to perform occupational tasks.  The 
report of the most recent clinical evaluation of the 
veteran's PTSD, which is that conducted by VA in September 
2005, shows that the veteran reported that he had weekly 
nightmares and flashbacks, along with other sleep disturbance 
and almost daily intrusive thoughts.  He reported avoidance 
behavior, and depression that occurred once or twice monthly 
lasting for two to four days.  He also reported experiencing 
daily panic attacks lasting for several seconds, but also 
lasting on occasion up to several hours.  The report also 
notes that he cited a history of suicide attempts, the last 
being in 1999.

On examination, however, while his mood was described as 
"down," and he was tearful when discussing his wartime 
experiences, the examiner noted that he was cooperative, with 
speech that was of regular rate and rhythm, and which was 
relevant, coherent, and logical.  His thought process was 
goal oriented, and both short- and long-term memory was 
mostly intact.  He did not endorse any suicidal or homicidal 
ideations, nor did he have any paranoia or delusions, and his 
insight and judgment were good.  Diagnoses included a GAF 
score of 55, with a finding by the examiner that the 
veteran's PTSD symptoms were moderate, with his depression 
and panic attacks secondary thereto.  

As indicated above, a GAF score of 55 reflects moderate 
symptoms.  Significantly, the symptoms exhibited by the 
veteran on examination - sleep disturbance, depression, 
frequent but momentary panic attacks - are those that are 
considered 30 percent disabling under the diagnostic 
criteria; under Diagnostic Code 9411, a 30 percent rating is 
appropriate for depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), and chronic sleep 
impairment.  This examination report does not indicate that 
the veteran manifests those symptoms, such as impaired 
speech, difficulty in understanding complex commands, 
impairment of short-and long-term memory, impaired judgment, 
or impaired abstract thinking that are identified as the 
symptoms for which a 50 percent rating is warranted.

Th medical evidence dated prior to September 2005 likewise 
does not demonstrate that an increased disability can be 
assigned for the veteran's PTSD.  Medical records dated in 
January 2005, September 2004 and November 2003 indicate 
findings of a GAF score of 55 on each occasion; in April 2003 
his GAF score was found to be even higher, at 70.  In 
addition, in January 2005, while noted to be mildly depressed 
and anxious, he spoke logically and relevantly, and had no 
suicidal or homicidal ideation.  Similar findings were noted 
in September 2004 and November 2003.  In April 2003, it was 
noted that he had occasional flashbacks and impaired sleep, 
but also that he was alert, calm, and cooperative, without 
sign of delusion or hallucination, and with coherent and 
relevant speech, and oriented in all spheres with good 
memory.  

Earlier medical records likewise reflect the absence of 
symptomatology or conclusions that would warrant an increased 
rating.  The report of a March 2001 VA examination notes that 
the veteran reported recurring flashbacks and intrusive 
thoughts, irritability, difficulty concentrating, and 
frequent anger outbursts.  The report, however, also 
indicates that the veteran's PTSD was diagnosed as moderate, 
with a GAF score, according to the examiner, of between 55 to 
60 at the time of the interview, and ranging between 65 and 
70 when the veteran was less symptomatic.  A summary of VA 
hospitalization in September 1999 shows diagnoses to include 
PTSD and alcohol dependency, and a GAF score of 55.  

The Board acknowledges that the report of a June 1998 VA 
examination indicates a diagnosis of moderately severe PTSD, 
and a GAF score of 50.  This report, however, does not 
provide a sufficient basis, in and of itself, for a 
conclusion that the veteran's PTSD is of sufficient severity 
as to warrant assignment of a 50 percent rating.  A request 
for an increased rating must be viewed in light of the entire 
relevant medical history.  See 38 C.F.R. § 4.1 (2004); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where, as here, entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board must conclude, therefore, that the preponderance of 
the evidence is against finding that a rating greater than 30 
percent is warranted for the veteran's service-connected 
PTSD.  His claim for such increased compensation, 
accordingly, fails.

Extraschedular considerations

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (the question 
of an extraschedular rating is a component of the veteran's 
claim for an increased rating).  According to the regulation, 
an extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  While the 
record shows that the veteran has required frequent 
hospitalizations for problems that at the time included PTSD, 
he was awarded temporary total (100 percent) ratings for 
these period, pursuant to 38 C.F.R. § 4.29.  In addition, 
marked interference with employment, beyond that contemplated 
in the schedular criteria, is not demonstrated.  The record 
contains conflicting information as to the veteran's 
employment status; in May 2000 he indicated that he had been 
unemployed since July 1997, while in March 2003 he reported 
that he had not worked since August 2002.  Nonetheless, there 
is no evidence that the veteran's occupational status or 
difficulties are due to PTSD, with the exception of those 
periods of hospitalization for which he has been compensated 
by the assignment of temporary total ratings.  In this 
regard, the record shows that he has been accorded treatment 
for various other medical problems, and that diagnoses in 
September 2005 included status post abdominal aneurysm, 
diabetes, and terminal chronic obstructive pulmonary disease, 
with the examiner noting that the veteran's difficulty with 
the activities of daily living and functioning was due mostly 
to his physical problems and limitations.

In short, the evidence does not support the proposition that 
the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

ORDER

A disability rating greater than 30 percent for service-
connected PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


